        Case: 3:21-cv-00301-bbc Document #: 10 Filed: 09/07/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
LEANDER J. GREGG,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 21-cv-301-bbc
              v.

OFFICER NICHOLAS KERNS,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       In a previous lawsuit, plaintiff LeAnder J. Gregg alleged that a nurse at the Eau Claire

County jail gave him medication belonging to another inmate and that Officer Nicholas

Kerns refused to provide plaintiff medical treatment after he suffered adverse effects. That

lawsuit was dismissed on June 4, 2020, because plaintiff had not exhausted his

administrative remedies before filing the lawsuit. Dkt. #60, in 19-cv-133-bbc. The Court

of Appeals for the Seventh Circuit affirmed the dismissal for failure to exhaust. Gregg v.

Correct Care Solutions, LLC, 844 F. App’x 913 (7th Cir. 2021).

       Plaintiff then refiled his case, alleging that he had fully exhausted his administrative

remedies since the previous dismissal. However, because the record from plaintiff’s previous

case had showed that the jail rejected plaintiff’s late grievances and appeals, I concluded that

plaintiff could not proceed further with this lawsuit until he submitted evidence showing

that he exhausted his administrative remedies through the Eau Claire County jail. Plaintiff

has now responded, submitting documents showing that he attempted to exhaust his

administrative remedies in July and August 2020, but that the grievances were rejected as


                                               1
       Case: 3:21-cv-00301-bbc Document #: 10 Filed: 09/07/21 Page 2 of 2




untimely. Dkt. #9-1. Unfortunately for plaintiff, these documents do not show that he

exhausted his administrative remedies—they show the opposite. To exhaust remedies under

28 U.S.C. § 1997(e), “a prisoner must file complaints and appeals in the place, and at the

time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025

(7th Cir. 2002). Plaintiff’s grievances and appeals were rejected as untimely under the jail’s

grievance procedures, so plaintiff cannot proceed with his case in federal court.




                                          ORDER

       IT IS ORDERED that this case is DISMISSED for plaintiff LeAnder J. Gregg’s failure

to exhaust his administrative remedies.


              Entered this 7th day of September, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
